 UNITED STATES POSTAL SERVICEUnited States Postal Service and American PostalWorkers Union, AFL-CIO. Cases I-CA-15630(P), I-CA-15894(P), and 1-CA-16286(P)September 9, 1980DECISION AND ORDEROn May 28, 1980, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and the Respondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.We agree with the Administrative Law Judgethat, on the record in this case, the "fitness forduty" examinations in question were not part of adisciplinary procedure and do not fall within thepurview of Weingarten. Thus, while the examina-tions were prompted by personnel problems suchas excessive absenteeism because of alleged illnessor injury, and the examinations might lead to rec-ommendations respecting the employees' futurework assignments, there is insufficient evidence es-tablishing that these examinations were calculatedto form the basis for taking disciplinary or otherjob-affecting actions against such employees be-cause of past misconduct. Noteworthy also is theabsence of evidence that questions of an investiga-tory nature were in fact asked at these examina-tions. In addition these particular medical examina-tions do not meet with the tests set forth in theWeingarten line of cases, or the rationale underly-ing these tests which envision a "confrontation" be-tween the employee and his employer.2According-ly, we need not decide in the instant case whatweight, if any, should be given to the Administra-tive Law Judge's findings that the physicians per-forming the examinations had no authority toimpose or recommend discipline, and that the re-quested union representatives had insufficient medi-cal qualifications to enable them to be of assistanceto the physicians. We also need not determine, inthis case, as urged by the General Counsel, wheth-er, in an appropriate case, it might be appropriateand feasible to provide union representation duringthe interview portion of an examination while ex-'N. LR.B. v. J. Weingarten. Inc., 420 U.S. 251 (1975).Id. at 260. We note also that since the examinations here were limitedto the establishment of personal medical information concerning the em-ployee, the Respondent did not have the option of proceeding on itsown, without the examination, to obtain this information. Cf. id. at 258-259.cluding the representative from the "hands on"physical examination.We also agree with the Administrative LawJudge that the remarks concerning the Union madeby Dr. Doyle during his examination of employeeNorman Fugere, Jr., and his questioning of Fugereas to why he wanted the union representative withhim at a physical examination, did not violate Sec-tion 8(a)(1) of the Act. Although a supervisor byreason of his supervision of nurses and administra-tive personnel employed in Respondent's medicalunit, Dr. Doyle was not acting in a supervisory ca-pacity with respect to Fugere. In addition, hisquestion and his remarks were manifestly the out-come of a personal irritation at what he regardedas the union representative's intrusion into the ex-amination, an incident which had resulted in aheated altercation between the doctor and the rep-resentative immediately prior to the doctor's re-marks to Fugere. Although Fugere was ordered toreport for the examination, nothing Dr. Doyle said,in these circumstances, carried the imprimatur ofRespondent's management or could reasonably beconstrued as a threat of retaliation by Respondentfor the exercise of a Section 7 right. Therefore, wefind it unnecessary to pass on the AdministrativeLaw Judge's conclusion with respect to the neces-sity for a remedial order if an 8(a)(1) violationwere found, and we adopt his recommendation thatthis allegation, and the complaint in its entirety, bedismissed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This con-solidated proceeding was heard before me at Boston,Massachusetts, on November 15, and December 12-14,1979,1 pursuant to due notice. The principal issue to beresolved is whether the United States Postal Service(herein the Respondent) violated Section 8(a)(1) of theNational Labor Relations Act, as amended (herein theAct), when it refused to allow a representative of theCharging Party (American Postal Workers Union AFL-All dates hereinafter refer to the calendar year 1979, unless otherwiseindicated.252 NLRB No. 1461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO-herein the Union) to accompany employees duringtheir fitness for duty examination interviews.2Subsequent to the hearing, counsel for the GeneralCounsel and counsel for the Respondent filed helpful,post-hearing briefs, which have been duly considered.3Upon the entire record in the case, and from my ob-servation of the demeanor of the witnesses,4I make thefollowing:FINDINGS AND CONCLUSIONS5I. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Setting of the IssuesAs previously stated, the principal issue in this case iswhether the Respondent violated Section 8(a)(1) of theAct by refusing to allow, upon an employee's request,his union representative to accompany him (or her)during a "fitness for duty examination."6The facility of the Respondent involved in the instantproceeding is located in Boston, Massachusetts, where itis known as the South Postal Annex. This facility servesthe Respondent's employees in Massachusetts, Maine,New Hampshire, Vermont, and Rhode Island. In theSouth Postal Annex, the Respondent maintains a medicalunit, staffed by two full-time physicians, Dr. EdwardHandy, the area medical officer, and Dr. Joseph Doyle.The examinations at issue herein are conducted by eitherof the above-named physicians, both of whom are ac-knowledged to be supervisors within the meaning of theAct, inasmuch as they, in fact, supervise the registered2 The original charge in Case I CA-15630 was filed February 14; theoriginal charge in Case 1-CA-15894 was filed April 5; the charge in CaseI-CA-16286 was filed June 29. On August 8, the Regional Director forRegion I of the National Labor Relations Board issued his order consoli-dating the cases, issuing a second amended complaint and notice of hear-ing At the hearing and in its brief, the Respondent protested that thecomplaint was not valid to the extent that it alleged violations of the Actrespecting one of the alleged discriminatees since "the amended chargeor the original complaint issued on employee Walter J. Urban made nomention of any violation of Section 8(aXl) and (3) of the National LaborRelations Act by disciplining Mr. Urban." The Respondent also movedthat those portions of the second amended complaint be dismissed re-specting Urban since he appealed his suspension through the grievanceprocedure and, therefore, this proceeding should be deferred to the pro-cedure under the contract.I do not deem it necessary to discuss and resolve these procedural mat-ters since I have found no violation of the Act on the merits of Urban'scase.' Also, on March 11, 1980, counsel for the Respondent filed a motionto correct the hearing transcript in certain respects. No objections havingbeen filed, the motion is hereby granted.I Cf. Bishop and Malco, Inc., d/b/a Walker's, 159 NLRB 1159, 1161(1966).There is no issue as to the jurisdiction of the National Labor Rela-tions Board in this matter, the Board having such jurisdiction by virtue ofthe Postal Reorganization Act.The complaint alleges, the answer admits, and I find that at all timesmaterial, the Union is a labor organization within the meaning of Sec.2(5) of the Act, and within the meaning of the Postal ReorganizationAct.A "Fitness for duty examination," may be described, essentially, as aphysical examination conducted by one of the Respondent's staff physi-cians, and comprising, in addition to a "hands on" physical examinationof the employee's anatomy, questions and discussion by the physician ofthe employee's medical and work history. It is normally requested by theRespondent in order to ascertain whether an employee is fully fit forduty, fit for only light duty, or not fit for any duty.nurses and administrative personnel who are employed inthe medical unit. The record reflects that, in addition toconducting the examinations at issue herein, the medicalunit also provides first aid treatment and medical care forinjured or ill employees at the facility, conducts physicalexaminations for prospective employees, and clearanceexaminations following an illness or injury.7The fitness for duty examination on which the instantproceeding is focused is normally initiated by an adminis-trative officer of the Respondent (such as a postmaster)when a personnel problem arises in his jurisdiction whichinvolves or requires a medical opinion. For example,some of the alleged discriminatees in the instant matterwere scheduled for such examinations because of assert-ed excessive absenteeism due to alleged illness or injury;i.e., to determine the nature and scope of any such illnessor injury. It should be noted that prior to the schedulingof such an examination the file of the affected employeeis forwarded to the administrative assistant in the medicalunit who makes the determination that a medical prob-lem is involved and can only be resolved through a fit-ness for duty examination. Once this determination is es-tablished, a date and time for the examination is mutuallyagreed upon, and the employee is then scheduled forsuch examination at the medical unit in Boston.The affected employee may have a friend, relative, orrepresentative accompany him to the examination, andthere may be, if desired, a discussion prior to the exami-nation among the doctor, patient, and his representative.However, it is the policy of the Respondent not to allowa third party (except an attending nurse, when needed)to be present during the actual examination itself. Thispolicy is based primarily on the need for completecandor, confidentiality, and lack of intrusion between thedoctor and the patient. However, after the examination iscompleted it is the Respondent's policy to allow a dis-cussion among the doctor, patient, and his representativeat that time.Following the examination, the physician will, in duecourse, write a report making his findings and recom-mendations to the requesting official. Such report may,for example, find no injury or illness and recommend fullduty; find that any such illness or injury would necessi-tate only light duty; or perhaps recommend further spe-cialized physical examination.sThe record is clear that the examining physician at themedical unit has no authority to mete out any form ofdiscipline or punishment to the employee-patient, nordoes the record reflect that he ever recommends such acourse of action to the administrative officer. The mostthat the record shows of a circumstance which comesclosest to such a recommendation is, for example, shouldan employee have a record of excessive absenteeismbased on asserted illness, the examining physician may? The record shows that during an annual period, the medical unit han-dles approximately 23,000 individual medical complaints.s The collective-bargaining agreement between the Respondent andthe Charging Party provides a procedure for the appointment of a thirdphysician where there is a disagreement between the employee's physi-cian and the physician designated by the Respondent concerning themedical condition of an employee who is on a light duty assignment. SeeJt. Exh. , pp. 32-33.62 UNITED STATES POSTAL SERVICEfind insubstantial medical evidence to sustain such a posi-tion; however. there is no evidence that the examiningphysician has ever recommended any form of disciplineto be imposed as a consequence of such a circumstance.B. Facts and Concluding Findings as to WeingartenAllegationsThe amended complaint herein alleges that on variousdates between January 8 and June 25, the Respondentdenied requests of six named employees, "to be repre-sented by the Union during interviews which said em-ployees had reasonable cause to believe would result indisciplinary action or otherwise have an adverse impacton their employment." It is further alleged that notwith-standing the fact that the Respondent had denied the saidemployees' request for representation, the above-nameddoctors proceeded to conduct such interviews on orabout the said dates. It is further alleged in paragraph 7of the complaint that some of the named employees suf-fered adverse consequences such as discharge or disci-pline as a consequence of the interviews conducted bythe physician.9The Respondent acknowledged its policy, set forthabove, which denies permission for union representationduring the fitness for duty examinations, for the reasonsstated. The General Counsel relies on the doctrine enun-ciated by the Board and the United States SupremeCourt in N.LR.B. v. J. Weingarten, Inc., 420 U.S. 251,(1975), in support of his position on this aspect of thecase. The Respondent argues that Weingarten, whicharose in a commercial or industrial context, is not ap-plicable, and should not be invoked in a physician-patientinterview such as is involved in the instant case. I agreewith the Respondent for the reasons discussed infra.Briefly summarized, the facts in Weingarten are that anemployee at one of its stores was accused of a small theftof money from a cash register, and company officials in-vestigated. When they called the employee in for an in-terview concerning alleged violations of company policy,the employee asked that a shop steward accompany her,but the store manager denied her request. This refusal,where the employee has a reasonable fear that disciplinewill result, was what the Board and the Court found toconstitute an invasion of employees' Section 7 rights, inviolation of Section 8(a)(l) of the Act.llThe SupremeCourt, in Weingarten, approved the Board's shaping ofthe "contours and limits of the statutory right" as fol-lows:t At the hearing, counsel for the General Counsel acknowledged thatif it were found that the interviews were not conducted unlawfully, thevarious consequences alleged in par. 7 of the complaint would not consti-tute violations of the Act.10 See companion case of International Ladies' Garmer Workers' Unionv. Quality Manufacturing Company, 420 U.S. 276 (1975).' In Quality, where the employer was a manufacturer of women'sclothing, the controversy involved a wage dispute between the employeeand management. The employee's request to have her union stewardpresent at a meeting with the president. where she feared that disciplinewould ensue, was denied.First, the right inheres in 7's guarantee of theright of employees to act in concert for mutual aidand protection.* * * a *Second, the right arises only in situations wherethe employee requests representation. In otherwords, the employee may forego his guaranteedright and, if he prefers, participate in an interviewunaccompanied by his union representative.Third, the employee's right to request representa-tion as a condition of participation in an interview islimited to situations where the employee reasonably be-lieves the investigation will result in disciplinary action....[Emphasis supplied.]Fourth, exercise of the right may not interferewith legitimate employer prerogatives. The employ-er has no obligation to justify his refusal to allowunion representation, and despite refusal, the em-ployer is free to carry on his inquiry without inter-viewing the employee and thus leave to the employ-ee the choice between having an interview unac-companied by his representative, or having no inter-view and foregoing any benefits that might be de-rived from one....Fifth, the employer has no duty to bargain withany union representative who may be permitted toattend the investigatory interview.... "The repre-sentative is present to assist the employee, and may at-tempt to clarify the facts or suggest other employeeswho may have knowledge of them. The employer, how-ever, is free to insist that he is only interested, at thattime, in hearing the employee's own account of thematter under investigation. "[Emphasis supplied.]Considering the facts of the instant case in the light ofthe contours set forth above, it would appear that suchcontours or limits simply did not contemplate coveringthe kind of medical interview involved herein. Thus, thethird test requires that the employee reasonably believesthat the investigation will result in disciplinary action.We may assume, for purposes of discussion, that the em-ployees involved herein reasonably believed that therewas a possibility that the fitness for duty examinationmight have an adverse impact on their employment.t2However, it would seem to unduly expand the ordinarymeaning of the word "discipline"-at least as it is under-stood in labor relations parlance-to make it fit into theinstant situation. That is to say, the use of the term "dis-cipline" in the industrial context normally means a pun-ishment or penalty which is imposed on an employee for12 Several of the employees testified that they had heard from otheremployees that the latter had been suspended or not allowed to performcertain tasks, or consequences of that nature, as a consequence of the fit-ness for duty examination63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of an employer's policy, practice, or plantrules.13 There is no evidence in the instant record thatany one of the six employees involved herein, or anyother employee, was required to undergo the fitness forduty examination as a part of any "disciplinary program"as that term is usually defined. They were simply calledfor the examination in order to determine whether or notthey were physically and/or mentally capable of carry-ing on the duties to which they were assigned. The doc-tors, unlike the supervisory or managerial personnel in-volved in Weingarten and its progeny (see fn. 19, infra)had no authority to either impose discipline or even torecommend it and did not do so. To be sure, in the caseof any individual employee, the results of the examina-tion could have an adverse impact on their employment;i.e., their hours could be shortened, they might not beable to perform the work which they believed them-selves capable, or, in the extreme case, it could be rec-ommended that he (or she) be suspended for lack of abil-ity or capacity to perform the job. However, this is not"discipline" in the sense of punishment for the breach ofa rule or practice but, rather, a resolution of a medicalproblem for the health and safety of the employee, hisfellow workers, and possibly the public with which theemployee may come in contact.It is recognized, of course, as the General Counselpoints out, that the procedure might be utilized by an un-scrupulous employer to rid itself of an unwanted employ-ee by having the employer's physician make medicalfindings which would necessarily result in the dismissalof the employee. However, there is no evidence of sucha Machiavellian intent here. The fact that an employeemight be discharged or suspended as a result of not com-plying with the physician's recommendation, with whichthe administrative officer agrees, does not make the fit-ness for duty examination into an interview which theemployee fears might result in disciplinary action withinthe meaning of the Weingarten doctrine.Nor does the fitness for duty examination fit comfort-ably within the above-quoted fourth contour enumeratedby the Supreme Court in Weingarten. This test empha-sizes the freedom of the employee to refrain from partici-pating in an interview while at the same time relinquish-ing any benefit which might be derived therefrom; bythe same token, the employer would then be free to acton the basis of information obtained from othersources.'4Like the situation emanating from an allegedbreach of a rule or practice of the employer, the employ-er may decide to proceed with discipline based on the in-formation he has absent the investigatory interviewwhich the employee has declined. However, unlike thatsituation, the Respondent here has evidenced no desire todiscipline or penalize the employee called for a medicalexamination, but rather to simply ascertain the physical1' See the definition in Webster's Third New International Dictionary:"4: punishment: as a: chastisement self-inflicted as mortification or im-posed as a penance or as a penalty"; Black's Law Dictionary, 5th Edition,defines the term as: "Instruction, comprehending the communication ofknowledge and training to observe and act in accordance with rules andorders, Correction, chastisement, punishment, penalty." (Emphasis sup-plied.)14 Mobil Oil Corporation, 196 NLRB 1052 (1972) (quoted with approv-al by the Supreme Court in Weingarten).and/or mental ability or capacity of the employee to per-form tasks to which he may be assigned. Certainly, itmay not be reasonably assumed that an employer, with-out ulterior motives,15normally wishes to rid itself ofotherwise competent employees who have not conductedthemselves in such a manner as to warrant dismissal orother consequences of a disciplinary nature.Finally, it seems clear that the instant situation doesnot fit the fifth test of the Supreme Court, above-quoted.Thus, it is apparent that the Court thought that the sanc-tioning of a union representative at the type of interviewthere under consideration would be of assistance notonly to the employee (since the union representative mayattempt to clarify the facts or suggest other employeeswho may have knowledge of them), but also "to makecertain that the employer does not initiate or continue apractice of imposing punishment unjustly." The Courtgoes on to point out that "A single employee confrontedby an employer investigating whether certain conductdeserves discipline may be too fearful or inarticulate torelate accurately the incident being investigated, or tooignorant to raise extenuating factors." (Emphasis sup-plied.)7Again, it is apparent that the Court was point-ing out the desirability of collective action in a situationpremised upon the employee's fear of discipline due toan alleged breach of a rule or practice in the plant. Here,it would seem highly questionable, to say the least, that alay union representative would be of much assistance toa physician conducting a physical examination. sBut the General Counsel and the Charging Partyargue that the union representative in the instant casemay be of assistance to the employee with respect to thequestions posed by the physician relating to work histo-ry, family history or, for example, questions relating tohow an injury occurred, etc. However, the record hereinis clear that the fitness for duty examination does notlend itself to such a truncated procedure. Thus, while itis apparently the customary procedure for the examiningphysician to initiate the fitness for duty examination byasking certain questions relating to the above-mentionedsubjects, and then proceeding to the "hands on" physicalexamination, it is usual and customary for the physicianto pursue such questions and discussion during the"hands on" physical after the doctor has learned morerespecting the employee-patient's anatomy and his physi-cal abilities. It would, therefore, not be feasible to at-tempt to divide the fitness for duty examination into twoparts in order that a union representative might be pres-ent for the part relating to work history and the like.Based on all of the foregoing, I am convinced and,therefore, find that the fitness for duty examination atissue here was not within the contemplation of the deci-'1 There is no evidence or contention here that the Respondent, whichis in a collective-bargaining relationship with the Charging Union, har-bors a general antiunion bias.16 420 U.S. 251.1 Id.i' There is no contention in the instant case that the union representa-tives requested by the alleged discriminatees had any medical qualifica-tions.64 UNITED STATES POSTAL SERVICEsion in Weingarten and its progeny.'9I shall thereforerecommend that the complaint, insofar as it is basedupon the asserted right of the alleged discriminatees tohave a union representative present during their fitnessfor duty examinations, be dismissed.C. Alleged Independent 8(a)(1) and (3) ViolationsThe amended complaint (paragraph 8) alleges thatduring the fitness for duty examination conducted by Dr.Joseph B. Doyle of employee patient Norman R. Fugere,Jr., on or about June 25, the doctor made certain coer-cive remarks and engaged in interrogation concerningunion activities in violation of Section 8(a)(1) of the Act.It is also alleged in paragraph 9 that through the conductof the fitness for duty examination on said date, the Re-spondent "subjected its employee Norman R. Fugere,Jr., to an accusatory, coercive and intimidating inter-view." It is further alleged in paragraph 10 that the Re-spondent engaged in such conduct described in para-graph 9 because Fugere "joined, supported, or assistedthe Union, and engaged in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, and in order to discourage employees fromengaging in such activities or other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection." By its duly filed answer, the Re-spondent denies having engaged in any unlawful con-duct.For several years prior to the events giving rise to theinstant controversy, Fugere had been employed by theRespondent at its Woonsocket, Rhode Island, postal fa-cility as a distribution clerk (mail sorter). In October1978, he received an injury to his knee. Later, in Janu-ary, there was an operation performed on the knee, andFugere did not work from that time until approximately7 months later. On or about June 6, he wrote a letter tohis postmaster in Woonsocket informing him that hewould be available to return to work on June 20, but hiswork schedule would be limited to 2 hours per day dueto the order of his doctor. The postmaster, upon check-ing with Fugere's physician, assertedly received conflict-ing reports respecting the limitation on Fugere's abilityto work full time. On that basis, as well as the postmas-ter's expressed doubt as to whether a knee injury shouldcause an absence for as long a term as existed, requesteda fitness for duty examination for Fugere.20The fitness for duty examination was scheduled for-and took place-on June 25. A few days prior thereto,Fugere contacted Union Representative Smyrnios andrequested that the latter accompany him to the examina-I' See, e.g., Amoco Chemical Corporation, 237 NLRB 394 (1978);Southwestern Bell Telephone Company, 227 NLRB 1223 (1977); ClimaxMolybdenum Company, 227 NLRB 1189 (1977); Alfred M. Lewis Inc., 229NLRB 757 (1977); General Electric Company, 240 NLRB 497 (1979);Good Hope Refineries. Inc., 245 NLRB No. 39 (1979); Roadway Express.Inc., 246 NLRB No. 180 (1979); Baton Rouge Water Works Company, 246NLRB No. 161 (1979).20 The notice to Fugere stated the reason: "to determine your fitnessfor duty in view of continuous absence since December 1978, attributedto an alleged injury on duty."tion. Smyrnios agreed and, in fact, accompanied Fugereto the medical unit on that day.2'When Fugere was called for examination by Dr.Doyle, Smyrnios accompanied Fugere into the doctor'soffice, and Fugere requested that Smyrnios be allowed torepresent him during the examination. Doyle refused,citing the Respondent's policy. After some rather acri-monious discussion, Smyrnios did leave, but under pro-test. Fugere also indicated that he was submitting to theexamination under protest since he felt that failure tosubmit to the examination might result in some form ofdiscipline to him.Following Smyrnios' departure, according to Fugere'stestimony, Doyle turned to him and stated as follows: "Idon't know why you brought him with you. You camehere to jump down our throats and I'm not going toallow it." Fugere further testified that Doyle asked himwhy he thought the Union was needed, and that Doyleopined that "the Union should not bother with peoplelike me. The Union should stick with the drunks anddope addicts where they belong." Later in the interview,according to Fugere. Doyle stated that while Doyle didnot give out disciplinary action, Fugere deserved it, andthen "We'll see what the Union will do for you."22Doyle denied making the above-quoted statementsexcept that, on cross-examination, he did indicate that itwas probable that he asked Fugere why he had Smyrniosat the examination.The credibility issue here has been a difficult one.Fugere impressed me as being one who approached thefitness for duty examination with great apprehension andconcern based upon his apparent belief that the Respond-ent had ordered the same in an attempt to justify subse-quent disciplinary action, if not worse-as a basis for es-tablishing an intent on the part of Fugere to defraud theRespondent-that is, by making claims based on assertedinjury which were not true. Dr. Doyle impressed me asbeing an outspoken individual who, while not harboringan antiunion intent in general, was positive in his opinionthat union representation had no place in a medical inter-view. In addition, it is clear that Doyle did not appreci-ate Smyrnios' militant and intrusive attitude on thispoint. Accordingly, I believe, and therefore find, thatfollowing Smyrnios' departure from the room, Doyleasked Fugere why he wanted Smyrnios with him, andprobably opined in strong language that Doyle was ofthe view that it was not in the best interest of either theRespondent or Fugere that a union representative bepresent during the interview. Doyle might very wellhave, in his agitated state, gone on to suggest other areaswhere unions should interest themselves such as with11 The record reflects that, at prior union meetings, Smyrnios had ex-pressed the viewpoint that the Weingarten doctrine encompassed the fit-ness for duty examination and encouraged employees who were calledfor such examinations to request union representation. As a consequence,he had been to the medical unit in a representative capacity on prior oc-casions, and knew some of the personnel, including the doctors, em-ployed there However, he had never been allowed to accompany an em-ployee-patient during a itness for duty examination22 It should be noted that the doctor did not in his report to the post-master recommend any discipline for Fugere, but did recommend fullduty65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrunks and dope addicts. However, I do not believe thatDoyle directed Fugere not to talk to the Union or saidthat employees do not need a union. However, given theantagonistic circumstances extant in the interview, I be-lieve it likely that Doyle made the statement attributedto him by Fugere that while Doyle did not give out dis-ciplinary action that Fugere deserved it, and then "We'llsee what the Union will do for you."While I have found that Doyle made some of thestatements attributed to him by Fugere which were de-rogatory toward union representation and Fugere, I amnot convinced that such constituted a violation of theAct in the circumstances of this case. That is to say, aspreviously noted, each participant came into the inter-view with an emotional chip on his shoulder, filled withsuspicion and antagonism toward each other. The state-ments of the doctor made under such circumstanceswere either emotional exclamations as a consequence ofintrusive conduct of the union representative 23 or werebasically his own opinion and were therefore protectedby Section 8(c) of the statute.24Moreover, even if it befound that some of the statements made by the doctor toFugere in the particular circumstances of this case con-stituted interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act, I do not believe itwould serve a useful purpose to issue a remedial order.This for the reason that, since I have found that theWeingarten doctrine does not apply to the fitness forduty examinations, there will be no repetition of eventswhich would lead to the kind of utterances made by thedoctor on this occasion; i.e., there would be no attemptby an employee-patient to have a union representativepresent at the examination. Accordingly, there is no needfor an order to cease and desist from such conduct in thefuture.Finally, I find a lack of substantial evidence to supportthe allegation in paragraph 9 that the Respondent sub-jected Fugere to "an accusatory, coercive and intimidat-ing interview" because he engaged in union or other23 See, e.g., Wilmington Heating Service, Inc., 173 NLRB 68 (1968).24 See, e.g., Hospital Service Corporation d/b/a Blue Cross, 219 NLRB 1(1975).concerted activities, and in order to discourage other em-ployees from engaging in such activities. Although therewere certain coercive and intimidatory statements madeby the doctor in the interview, as above-described, I findthat they were as a result of: (I) Fugere's desire to havea union representative present during the examination,which is not a right protected by Section 7; (2) that thedoctor believed that Fugere was in fact malingering withrespect to the seriousness of the injury he sustained andhis ability to perform essentially sedentary duties; and (3)because of the intrusion and militancy of the union repre-sentative on the occasion, which clearly upset thedoctor. None of the above fall within the tests of viola-tion of Section 8(a)(1) and/or (3) of the Act.In the light of all of the foregoing factors, I am unableto conclude that there is substantial evidence to sustainthe allegations of paragraphs 9 and 10 of the complaint,and will therefore recommend that they be dismissed.CONCLUSIONS OF LAW1. The National Labor Relations Board has jurisdictionover the Respondent by virtue of the Postal Reorganiza-tion Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act and within the meaning ofthe Postal Reorganization Act.3. The Respondent did not, as alleged in the amendedcomplaint, engage in conduct violative of Section 8(a)(1)and (3) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, and pur-suant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER25The complaint is hereby dismissed in its entirety.25 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.66